ASSIGNMENT OF LICENSES, PERMITS AND CONTRACTS

THIS ASSIGNMENT OF LICENSES, PERMITS AND CONTRACTS (this “Assignment”) is made
as of the 11th day of May, 2012, by HARTMAN RICHARDSON HEIGHTS PROPERTIES, LLC,
a Texas limited liability company (“Richardson”), HARTMAN SHORT TERM INCOME
PROPERTIES XX, INC., a Maryland corporation (“XX”), and HARTMAN COOPER STREET
PLAZA, LLC, a Texas limited liability company (“Cooper” and collectively with
Richardson, XX and each Person which, from time to time, executes a Joinder
Agreement, the “Borrower”), in favor of TEXAS CAPITAL BANK, NATIONAL
ASSOCIATION, a national banking association and its successors and assigns
(“Lender”).

RECITALS


A.                 CONTEMPORANEOUSLY WITH THE EXECUTION OF THIS AGREEMENT,
BORROWER HAS EXECUTED AND DELIVERED TO LENDER THAT CERTAIN LOAN AGREEMENT (AS
MAY BE AMENDED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “LOAN AGREEMENT”),
BETWEEN THE BORROWER AND LENDER, AND ONE OR MORE PROMISSORY NOTES (AS MAY BE
AMENDED OR OTHERWISE MODIFIED FROM TIME TO TIME, COLLECTIVELY, THE “NOTE”) IN
THE AGGREGATE AMOUNT OF $30,000,000.00 IN EVIDENCE OF THE LOAN (THE “LOAN”). 
CAPITALIZED TERMS NOT OTHERWISE DEFINED HEREIN HAVE THE MEANINGS ASCRIBED TO
SUCH TERMS IN THE LOAN AGREEMENT.


B.                 THE LOAN IS SECURED BY, AMONG OTHER THINGS, ONE OR MORE
MORTGAGES OR DEEDS OF TRUST DATED AS OF THE DATE HEREOF (AS MAY BE AMENDED OR
OTHERWISE MODIFIED FROM TIME TO TIME, THE “SECURITY INSTRUMENT”), WHICH GRANTS
LENDER A FIRST LIEN ON THE FEE ESTATE AND IMPROVEMENTS ENCUMBERED THEREBY
(COLLECTIVELY, THE “PROPERTY”).  THE NOTE, THE SECURITY INSTRUMENT AND ALL AND
ANY OTHER DOCUMENTS NOW OR HEREAFTER EXECUTED BY BORROWER AND/OR OTHERS AND BY
OR IN FAVOR OF LENDER, WHICH WHOLLY OR PARTIALLY SECURE OR GUARANTEE PAYMENT OF
THE NOTE ARE REFERRED TO AS THE “OTHER SECURITY DOCUMENTS.”


C.                 LENDER IS UNWILLING TO MAKE THE LOAN TO BORROWER UNLESS
BORROWER, IN THE MANNER HEREINAFTER SET FORTH, ASSIGNS TO LENDER AS ADDITIONAL
SECURITY FOR THE PAYMENT OF THE LOAN AND THE OBSERVANCE AND PERFORMANCE BY
BORROWER OF THE TERMS, COVENANTS AND CONDITIONS OF THE LOAN AGREEMENT AND THE
OTHER SECURITY DOCUMENTS ON THE PART OF BORROWER TO BE OBSERVED AND PERFORMED,
ALL OF BORROWER’S RIGHT, TITLE AND INTEREST, TO THE EXTENT ASSIGNABLE, IN AND TO
ALL PERMITS, LICENSE AGREEMENTS, OPERATING CONTRACTS, PURCHASE AGREEMENTS,
LICENSES, FRANCHISE AGREEMENTS, ASSOCIATION DOCUMENTS, AND ALL MANAGEMENT,
PURCHASING, DEVELOPMENT, SERVICE, SUPPLY AND MAINTENANCE CONTRACTS AND
AGREEMENTS, AND ANY OTHER AGREEMENTS, PERMITS, LICENSES OR CONTRACTS OF ANY
NATURE WHATSOEVER NOW OR HEREAFTER OBTAINED OR ENTERED INTO BY BORROWER WITH
RESPECT TO THE OWNERSHIP, OPERATION, MAINTENANCE AND ADMINISTRATION OF THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, THOSE DOCUMENTS AND AGREEMENTS, IF ANY,
DESCRIBED ON SCHEDULE A ATTACHED HERETO AND MADE A PART HEREOF (COLLECTIVELY,
THE “AGREEMENTS”).

AGREEMENT

NOW, THEREFORE, for and in consideration of the Loan and intending to be legally
bound hereby, Borrower hereby agrees as follows:


1.                  ASSIGNMENT OF THE AGREEMENTS.  AS ADDITIONAL COLLATERAL
SECURITY FOR THE LOAN AND THE OBSERVANCE AND PERFORMANCE BY BORROWER OF THE
TERMS, COVENANTS AND CONDITIONS OF THE LOAN AGREEMENT, THE NOTE, THE SECURITY
INSTRUMENT AND THE OTHER SECURITY DOCUMENTS ON THE PART OF BORROWER TO BE
OBSERVED OR PERFORMED, BORROWER HEREBY TRANSFERS, SETS OVER AND ASSIGNS TO
LENDER ALL OF BORROWER’S RIGHT, TITLE AND INTEREST IN AND TO THE AGREEMENTS. 
THE DUTIES AND OBLIGATIONS OF BORROWER UNDER THIS ASSIGNMENT SHALL TERMINATE
WHEN ALL SUMS DUE LENDER UNDER THE LOAN DOCUMENTS ARE PAID IN FULL AND ALL
OBLIGATIONS, COVENANTS, CONDITIONS AND AGREEMENTS OF BORROWER CONTAINED IN THE
LOAN DOCUMENTS ARE PERFORMED AND DISCHARGED.


2.                  BORROWER’S COVENANTS.  BORROWER HEREBY COVENANTS WITH LENDER
THAT DURING THE TERM OF THIS ASSIGNMENT: (A) BORROWER SHALL FULFILL AND PERFORM
EACH AND EVERY MATERIAL TERM, COVENANT AND PROVISION OF THE AGREEMENTS TO BE
FULFILLED OR PERFORMED BY BORROWER THEREUNDER, IF ANY, (B) BORROWER SHALL, IN
THE MANNER PROVIDED FOR IN THIS ASSIGNMENT, GIVE PROMPT NOTICE TO LENDER OF ANY
NOTICE RECEIVED BY BORROWER UNDER ANY OF THE AGREEMENTS, TOGETHER WITH A
COMPLETE COPY OF ANY SUCH NOTICE, (C) BORROWER SHALL ENFORCE, SHORT OF
TERMINATION THEREOF, THE COMMERCIALLY REASONABLE PERFORMANCE AND OBSERVANCE OF
EACH AND EVERY TERM, COVENANT AND PROVISION OF THE AGREEMENTS TO BE PERFORMED OR
OBSERVED, IF ANY, AND (D) BORROWER SHALL NOT TERMINATE OR AMEND ANY OF THE TERMS
OR PROVISIONS OF ANY OF THE AGREEMENTS, EXCEPT AS MAY BE PERMITTED PURSUANT TO
THE TERMS OF THE AGREEMENTS AND DONE IN THE ORDINARY COURSE OF BUSINESS, WITHOUT
THE PRIOR WRITTEN CONSENT OF LENDER, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED.  IN THE EVENT BORROWER HAS TERMINATED AN
AGREEMENT, BORROWER AGREES TO ENTER INTO ANOTHER AGREEMENT CONTAINING TERMS AND
CONDITIONS NO LESS FAVORABLE TO BORROWER THAN THE TERMINATED AGREEMENT. 
BORROWER SHALL NOTIFY LENDER IN THE EVENT BORROWER DOES NOT REPLACE THE
TERMINATED AGREEMENT.


3.                  COSTS AND EXPENSES.  BORROWER AGREES TO PAY ALL REASONABLE
AND NECESSARY COSTS AND EXPENSES (INCLUDING WITHOUT LIMITATION REASONABLE
ATTORNEYS’ FEES) WHICH LENDER MAY INCUR IN EXERCISING ANY OF ITS RIGHTS UNDER
THIS ASSIGNMENT.


4.                  ENTIRE AGREEMENT.  THIS ASSIGNMENT, WHEN EXECUTED BY THE
PARTIES HERETO CONTAINS THE COMPLETE AND ENTIRE UNDERSTANDING OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND NO CHANGES SHALL BE RECOGNIZED AS
VALID UNLESS THEY ARE MADE IN WRITING AND SIMILARLY EXECUTED.


5.                  BINDING EFFECT.  THIS ASSIGNMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE RESPECTIVE SUCCESSORS AND ASSIGNS OF THE PARTIES
HERETO.  BORROWER MAY NOT ASSIGN ITS INTEREST IN THIS ASSIGNMENT WITHOUT
LENDER’S PRIOR WRITTEN CONSENT.  LENDER MAY ASSIGN ITS INTEREST IN THIS
ASSIGNMENT WITHOUT BORROWER’S CONSENT OR NOTICE TO BORROWER.


6.                  NO AGENT.  NOTHING HEREIN CONTAINED SHALL CONSTITUTE LENDER
AS A JOINT VENTURER, PARTNER OR AGENT OF BORROWER OR RENDER LENDER LIABLE FOR
ANY DEBTS OR OBLIGATIONS OF BORROWER, NOR SHALL LENDER BE LIABLE FOR ANY ACTS,
OMISSIONS, REPRESENTATIONS OR CONTRACTS OF BORROWER.


7.                  GOVERNING LAW.  THIS ASSIGNMENT AND THE OTHER LOAN DOCUMENTS
ARE BEING EXECUTED AND DELIVERED, AND ARE INTENDED TO BE PERFORMED, IN THE STATE
OF TEXAS, AND THE LAWS OF SUCH STATE AND OF THE UNITED STATES SHALL GOVERN THE
RIGHTS AND DUTIES OF THE PARTIES HERETO AND THE VALIDITY, CONSTRUCTION,
ENFORCEMENT, AND INTERPRETATION OF THE LOAN DOCUMENTS (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS), PROVIDED HOWEVER, THAT WITH RESPECT TO THE
CREATION, PERFECTION, PRIORITY AND ENFORCEMENT OF THE LIENS AND SECURITY
INTERESTS CREATED BY THE LOAN DOCUMENTS, THE LAWS OF THE STATE WHERE THE
MORTGAGED PROPERTY IS LOCATED SHALL APPLY.


8.                  COUNTERPARTS.  THIS ASSIGNMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH, FOR ALL PURPOSES, SHALL BE DEEMED AN ORIGINAL, AND
ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT. 
DELIVERY OF AN EXECUTED COUNTERPART OF THIS ASSIGNMENT BY FACSIMILE SHALL BE
EQUALLY AS EFFECTIVE AS DELIVERY OF AN EXECUTED ORIGINAL COUNTERPART AND SHALL
CONSTITUTE A COVENANT TO DELIVER AN EXECUTED ORIGINAL COUNTERPART, BUT THE
FAILURE TO DO SO SHALL NOT AFFECT THE VALIDITY, ENFORCEABILITY AND BINDING
EFFECT OF THIS ASSIGNMENT.


9.                  NOTICES.  ALL NOTICES OR OTHER WRITTEN COMMUNICATIONS
HEREUNDER SHALL BE DEEMED TO HAVE BEEN PROPERLY GIVEN AND BECOME EFFECTIVE AS
PROVIDED IN THE LOAN AGREEMENT.


IN WITNESS WHEREOF Borrower has executed this Assignment as of the date first
written above.

BORROWER:

 

HARTMAN COOPER STREET PLAZA, LLC,

a Texas limited liability company

 

 

By:                                                                  
           

Allen R. Hartman, President

 

HARTMAN RICHARDSON HEIGHTS PROPERTIES, LLC,

a Texas limited liability company

 

 

By:                                                                  
           

Allen R. Hartman, President

 

HARTMAN SHORT TERM INCOME PROPERTIES XX,

INC., a Maryland corporation

 

 

By:      
                                                                       

            Allen R. Hartman, President

 

 


SCHEDULE A

 

 

 

 

 

 